Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 05/06/2020 in which claims 10-29 are pending ready for examination.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-22 are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”). The claimed invention is directed to an abstract idea without significantly more. Claims (s) 10-22 is/are directed to the abstract idea of a mathematical concepts that collects information, analyze it, and displaying certain results of the collection analysis, as explained in detail below. 
Claim 10 recites an abstract idea of “adjusting the raw height data by a compensation factor to generate an actual height of the 3D structure…,” These method recited as a whole is “computerized”, and of using a processor to implement the steps of the method.  
The specification states, “The 3D camera may acquire two-dimensional (2D) images of the laser line, convert the 2D images into 3D lines in a field programmable gate array (FPGA) processing board, and output the 3D lines to a computer or the processor 16 via a universal serial bus (USB) (e.g., USB3.0) interface in some embodiments...; The processor 16 can be a computer or computer-like device, programmed or configured to receive and act upon raw data or information generated by the laser triangulation sensor 14, and in particular the detection unit 32, as described in greater detail below. In some embodiments, the processor 16 can be provided as part of, or operates to control operation of, the laser triangulation sensor 14. In other embodiments, the laser triangulation sensor 14 can include a computer, processor or other electronic device programmed or configured to control operation thereof as will be understood by one of ordinary skill. Regardless, the processor 16 operates to adjust or compensate raw data or information obtained by the detection unit 32 based upon user-provided information and/or information optionally generated by the second measurement device 18 ” (See Specification ¶0015-¶0016). This recites a computer that receives data and uses the Mathematical Concepts on the received data.
Wherein the “adjusting the raw height data by a compensation factor to generate an actual height of the 3D structure, wherein the compensation factor… film layer”  is a Mathematical Concepts. As stated in the Instant Specification. (See Specification ¶0021).
The recitation of “obtaining … triangulation sensor;,” are extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “obtaining … triangulation sensor,” is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element (obtaining … triangulation sensor) when considered individually it is just an extra-solution limitations of merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)). 
Claims 11, 13-19, is/are directed to an extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See Specification Page 11; Figs. 2-5). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).
Claims 12, 20, 22, Wherein the “wherein the raw height data… bottom of the 3D structure; further wherein…intensity information”  are Mathematical Concepts. As stated in the Instant Specification. (See Specification ¶0021).
Wherein the “wherein the step of adjusting… with the lookup table”  are Mathematical Concepts. As stated in the Instant Specification. (See Specification ¶0021). (Claim 20)
Wherein the “wherein the step of adjusting… with the laser triangulation sensor”  are Mathematical Concepts. As stated in the Instant Specification. (See Specification ¶0021). (Claim 21)
Wherein the “wherein the step of adjusting… with the laser triangulation sensor; adjusting… intensity fringe peak; measured…pixel of the raw height data.”  are Mathematical Concepts. As stated in the Instant Specification. (See Specification ¶0021). (Claim 22)

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim Interpretations - 35 USC § 112(f) Paragraph (7-30-05)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a laser triangulation sensor projection unit, a laser triangulation detection unit” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-14, 16, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 5,999,266A) in view of Sakai (JP 2012078302A).
As to claims 10, 11, 13, 14, 16, Takahashi teaches a method of measuring a height of a 3D structure (2) supported by a film layer (20) of a semiconductor device (1), the method comprising: (See Abstract Col 6 Lines 22-26; Figs. 1, 2, 12, 16)
Wherein the “3D structure” is met by the term “bump”.
obtaining raw height data for the 3D structure (2) and surrounding regions using a laser triangulation sensor (PSD); and  (See Col 14 Lines 31-46; Fig. 1, 2, 12, 16)
adjusting the raw height data by a compensation factor to generate an actual height of the 3D structure; (See Col 11 Lines 45-67, Col 12 Lines 01-17; Fig. 1, 2, 12, 16)
Takahashi does not explicitly teach wherein the compensation factor is based upon a thickness of the film layer;
wherein the compensation factor accounts for thin film interference of light generated by the laser triangulation system at the film layer. (Claim 11)
wherein the compensation factor accounts for penetration of light from the laser triangulation sensor at the film layer in designating a bottom of the 3D structure at a top surface of the film layer. (Claim 13).
wherein the compensation factor accounts for thin film interference of light generated by the laser triangulation system at the film layer and for penetration of light from the laser triangulation sensor at the film layer in designating a bottom of the 3D structure at a top surface of the film layer. (Claim 14).
wherein the compensation factor is based upon the thickness of the film layer at a location of the 3D structure. (Claim 16).
However, Sakai does teach in an analogous art adjusting the raw height data by a compensation factor to generate an actual height of a bump (3), wherein the compensation factor is based upon a thickness of the film layer (13). (See Abstract ¶0059-¶0062; Fig. 1)
Wherein the compensation factor is the subtraction of the height (h) of the protection film (13) that supports the bump (3). Wherein the term “thickness” is met by the term “height”.
wherein the compensation factor accounts for thin film interference of light generated by the laser triangulation system at the film layer (13). (See ¶0035; Fig. 2)
wherein the compensation factor accounts for penetration of light from the laser triangulation sensor at the film layer (13) in designating a bottom of the 3D structure at a top surface of the film layer. (See ¶0035; Fig. 2)
wherein the compensation factor accounts for thin film interference of light generated by the laser triangulation system (1) at the film layer (13) and for penetration of light from the laser triangulation sensor (32) at the film layer in designating a bottom of the 3D structure at a top surface of the film layer. (See ¶0035; Fig. 2)
wherein the compensation factor is based upon the thickness of the film layer (13) at a location of the 3D structure (3). (See ¶0035; Fig. 2)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of wherein the compensation factor is based upon a thickness of the film layer, 
wherein the compensation factor accounts for thin film interference of light generated by the laser triangulation system at the film layer, 
wherein the compensation factor accounts for penetration of light from the laser triangulation sensor at the film layer in designating a bottom of the 3D structure at a top surface of the film layer, 
wherein the compensation factor accounts for thin film interference of light generated by the laser triangulation system at the film layer and for penetration of light from the laser triangulation sensor at the film layer in designating a bottom of the 3D structure at a top surface of the film layer, and 
wherein the compensation factor is based upon the thickness of the film layer at a location of the 3D structure.
The advantage of this inclusion is to accurately measuring the height of the bump in a state where influence of reflection on the protection film is eliminated, and processing the height measurement process in high speed, and to provide a height measurement method therefor.
As to claim 12, Takahashi also teaches the method, wherein the raw height data includes intensity information and an estimated Z value for a bottom of the 3D structure, and further wherein the step of adjusting includes adjusting the estimated Z value for the bottom of the 3D structure based upon the intensity information. (See Col 11 Lines 45-67, Col 14 Lines 26-30; Fig. 1, 2, 12, 16)
As to claim 21, Takahashi also teaches the method, wherein the step of adjusting further includes adjusting the raw height data based upon a determined intensity of light collected by the laser triangulation sensor. (See Col 11 Lines 45-67, Col 14 Lines 26-30; Fig. 1, 2, 12, 16)
As to claim 22, Takahashi also teaches the method of, wherein the step of adjusting further includes: determining an intensity fringe peak in the light collected by the laser triangulation sensor; and (See Col 16 Lines 40-52, Col 17 Lines 42-47; Fig. 1, 2, 12, 16)
adjusting the raw height data based upon a difference between the intensity fringe peak and a measured intensity for a particular pixel of the raw height data. (See Col 16 Lines 40-52, Col 17 Lines 42-47; Fig. 1, 2, 12, 16)

As to claims 23, 24, 26, Takahashi teaches a system for measuring a height of a 3D structure (2) supported by a film layer (20) of a semiconductor device (1), the system comprising: (See Abstract Col 2 Lines 22-26; Figs. 1, 2, 12, 16)
a laser triangulation sensor projection unit (18) configured to project a laser beam onto the semiconductor device (1); (See Col 14 Lines 31-46, 57-67; Fig. 1, 2, 12, 16)
a laser triangulation detection unit (84) configured to detect light of the projected laser beam reflected from the semiconductor device (1); and (See Col 14 Lines 57-67; Fig. 1, 2, 12, 16)
 a processor (86) electronically linked to the laser triangulation detection unit (84); (See Col 15 Lines 42-51; Fig. 1, 2, 12, 16)
wherein the processor (86) is programmed to: obtain raw height data for the 3D structure and surrounding regions from the laser triangulation detection unit (84), and (See Col 14 Lines 57-67; Col 15 Lines 42-51; Fig. 1, 2, 12, 16)
adjusting the raw height data by a compensation factor to generate an actual height of the 3D structure; (See Col 11 Lines 45-67, Col 12 Lines 01-17; Fig. 1, 2, 12, 16)
Takahashi does not explicitly teach wherein the compensation factor is based upon a thickness of the film layer;
wherein the compensation factor accounts for thin film interference of light generated by the laser triangulation system at the film layer; (Claim 24).
wherein the compensation factor is based upon the thickness of the film layer at a location of the 3D structure. (Claim 26).
However, Sakai does teach in an analogous art wherein the compensation factor is based upon a thickness of the film layer (13); (See Abstract ¶0059-¶0062; Fig. 1)
wherein the compensation factor accounts for thin film interference of light generated by the laser triangulation system at the film layer (13); (See ¶0035; Fig. 2)
wherein the compensation factor is based upon the thickness of the film layer at a location of the 3D structure. (See ¶0035; Fig. 2)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Takahashi wherein the compensation factor is based upon a thickness of the film layer, wherein the compensation factor accounts for thin film interference of light generated by the laser triangulation system at the film layer, and wherein the compensation factor is based upon the thickness of the film layer at a location of the 3D structure.
The advantage of this inclusion is to accurately measuring the height of the bump in a state where influence of reflection on the protection film is eliminated, and processing the height measurement process in high speed, and to provide a height measurement method therefor.
As to claim 25, Takahashi also teaches the system, wherein the raw height data includes intensity information and an estimated Z value for a bottom of the 3D structure, and wherein the processor (86)  is further programmed to adjust the estimated Z value for the bottom of the 3D structure based upon the intensity information. (See Col 11 Lines 45-67, Col 14 Lines 26-30, Col 15 Lines 42-51; Fig. 1, 2, 12, 16)

Claim(s) 15, 17-20, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Sakai.
As to claims 15, 17-20, Takahashi when modified by Sakai teaches the method of claim 10, in which these claims depends on.
Takahashi when modified by Sakai still do not explicitly teach wherein the compensation factor is based upon a user-entered nominal thickness of the film layer.
wherein the thickness of the film layer at the location of the 3D structure is computed from a user-entered nominal thickness of the film layer at a center of the semiconductor device. (Claim 17).
wherein the thickness of the film layer at the location of the 3D structure is computed from an actual thickness of the film layer at a center of the semiconductor device as measured by a measurement device comprising at least one of an interferometer and a reflectometer. (Claim 18).
wherein the thickness of the film layer at the location of the 3D structure is derived from a lookup table correlating film layer thickness with radial location, the method further comprising: (Claim 19).
operating a measurement device to obtain thickness values of the film layer at a plurality of radial locations along the semiconductor device, the measurement device comprising at least one of an interferometer and a reflectometer; and generating the lookup table from the obtained thickness values. (Claim 19).
wherein the step of adjusting further includes comparing a location of the 3D structure relative to the center of the semiconductor device with the lookup table. (Claim 20).
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein the compensation factor is based upon a user-entered nominal thickness of the film layer;
wherein the thickness of the film layer at the location of the 3D structure is computed from a user-entered nominal thickness of the film layer at a center of the semiconductor device;
wherein the thickness of the film layer at the location of the 3D structure is computed from an actual thickness of the film layer at a center of the semiconductor device as measured by a measurement device comprising at least one of an interferometer and a reflectometer;
wherein the thickness of the film layer at the location of the 3D structure is derived from a lookup table correlating film layer thickness with radial location, the method further comprising;
operating a measurement device to obtain thickness values of the film layer at a plurality of radial locations along the semiconductor device, the measurement device comprising at least one of an interferometer and a reflectometer; and generating the lookup table from the obtained thickness values,
wherein the step of adjusting further includes comparing a location of the 3D structure relative to the center of the semiconductor device with the lookup table.” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Takahashi when modified by Sakai wherein the compensation factor is based upon a user-entered nominal thickness of the film layer;
wherein the thickness of the film layer at the location of the 3D structure is computed from a user-entered nominal thickness of the film layer at a center of the semiconductor device;
wherein the thickness of the film layer at the location of the 3D structure is computed from an actual thickness of the film layer at a center of the semiconductor device as measured by a measurement device comprising at least one of an interferometer and a reflectometer;
wherein the thickness of the film layer at the location of the 3D structure is derived from a lookup table correlating film layer thickness with radial location, the method further comprising;
operating a measurement device to obtain thickness values of the film layer at a plurality of radial locations along the semiconductor device, the measurement device comprising at least one of an interferometer and a reflectometer; and generating the lookup table from the obtained thickness values;
wherein the step of adjusting further includes comparing a location of the 3D structure relative to the center of the semiconductor device with the lookup table.
The advantage of this inclusion is to accurately measure the height of a 3D structure by eliminating the thickness of the film it is placed on. 
As to claims 27, 28, 29, Takahashi when modified by Sakai teaches the system of claim 26, in which these claims depends on.
Takahashi when modified by Sakai still do not explicitly teach wherein the processor is further programmed to compute the thickness of the film layer at the location of the 3D structure from a user-entered nominal thickness of the film layer at a center of the semiconductor device.
wherein the processor is programmed to store a lookup table correlating film layer thickness with radial location. (Claim 28).
wherein the laser triangulation sensor projection unit is configured to project the laser beam as having one of a preset spot size and a preset line size. (Claim 29).
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein the processor is further programmed to compute the thickness of the film layer at the location of the 3D structure from a user-entered nominal thickness of the film layer at a center of the semiconductor device, wherein the processor is programmed to store a lookup table correlating film layer thickness with radial location, wherein the laser triangulation sensor projection unit is configured to project the laser beam as having one of a preset spot size and a preset line size,”  within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Takahashi when modified by Sakai wherein the processor is further programmed to compute the thickness of the film layer at the location of the 3D structure from a user-entered nominal thickness of the film layer at a center of the semiconductor device, wherein the processor is programmed to store a lookup table correlating film layer thickness with radial location, and wherein the laser triangulation sensor projection unit is configured to project the laser beam as having one of a preset spot size and a preset line size.
The advantage of this inclusion is to accurately measure the height of a 3D structure by eliminating the thickness of the film it is placed on. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886